NUMBERS
 
13-05-078-CV
  13-05-396-CV
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG
 
UNITED PLASTICS
GROUP, INC.,           Appellant,
 
                                                             v.
 
E. I. DUPONT DE NEMOURS AND
COMPANY, ET AL.,               Appellees.
 
                             On
appeal from the 357th District Court
                                       of
Cameron County, Texas.
 
 
                               MEMORANDUM
OPINION
 
                         Before Justices
Hinojosa, Yañez, and Garza
                                 Memorandum
Opinion Per Curiam
 




Appellant, UNITED PLASTICS GROUP, INC.,
perfected an appeal from a judgment entered by the 357th
District Court of Cameron County, Texas, in cause number 2004-12-5926-E.  After the
record was filed, appellant, UNITED PLASTICS GROUP, INC.,  filed a motion to dismiss its appeal against
appellees, E. I. DUPONT DE NEMOURS AND COMPANY, ET AL.  Appellant, UNITED PLASTICS GROUP, INC.,  states that it no longer wishes to prosecute
its appeal against appellees, E. I. DUPONT DE NEMOURS AND COMPANY,
ET AL.  The appeal between appellant,
UNITED PLASTICS GROUP, INC., and 
appellees, E. I. DUPONT DE NEMOURS AND COMPANY, ET AL.,
is severed from the original appeal and is docketed under cause number
13-05-396-CV.
Having considered appellant=s motion to dismiss the appeal and the documents on
file, this Court is of the opinion that the motion should be granted.  The motion to dismiss the appeal of
appellant, UNITED PLASTICS GROUP, INC., is hereby granted.  The appeal as to appellant, UNITED PLASTICS
GROUP, INC., and  appellees, E.
I. DUPONT DE NEMOURS AND COMPANY, ET AL., in cause number 13-05-396-CV is
ordered DISMISSED.  
The remaining issues in the appeal will remain docketed
under cause number 13-05-078-CV.
 
PER CURIAM
 
Memorandum
Opinion delivered and filed this
the
7th day of July, 2005.